EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 02/17/ 2022.
	Claims 1-2 and 5-8 have been amended. Overall, claims 1-10 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.    
	
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Scott W. Smilie (Reg No. 44,341) on February 24, 2022.  During telephone conversation with Mr. Smilie, an agreement was reached to amend claim 4.  	
The application has been amended as follows: 
- Claim 4: page 3, line 3, “wherein the pitch” has been changed to -- wherein a pitch--.
The amendment to claim 4 has been entered to correct insufficiency antecedent basis for the limitation in the claim, as set forth in this Office Action mailed on 01/05/2022.

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: The examiner’s statement of reasons for allowance not included in this action can be found in a prior Office Action mailed on 01/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746